Citation Nr: 0002647	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic stomach 
disorder, to include peptic ulcer disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depressive disorder.

3.  Determination of an initial rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

4.  Determination of an initial rating for residuals of a 
dorsal spine injury, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1984 to February 
1995 and active duty for training as a cadet from September 
1980 to September 1984.

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded for additional 
development in July 1997 and has been returned to the Board 
for appellate review.

In November 1996, the veteran withdrew her request for a 
personal hearing.  


FINDINGS OF FACT

1. The veteran is not shown by competent medical evidence to 
have a chronic stomach disorder, to include peptic ulcer 
disease.

2.  The veteran is not shown by competent medical evidence to 
have PTSD, and depressive disorder has not been shown by 
competent medical evidence to be related to service.

3.  Residuals of a left knee injury are manifested by slight 
instability of the left knee, without subluxation.

4.  Residuals of a dorsal spine injury are manifested by full 
range of flexion and extension of the dorsal spine, with 70 
percent of full rotation, bilaterally, and no pain on motion.





CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a chronic stomach disorder, to include peptic ulcer 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD and 
depressive disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5257 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a dorsal spine injury have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

A.  Chronic Stomach Disorder, to Include Peptic Ulcer Disease  

The veteran contends that she currently suffers from a 
chronic stomach disorder, to include peptic ulcer disease, 
and that this was incurred in service.  She maintains that 
she suffers from periodic attacks of gastritis "that have 
limited my activities and precision at work."

Service medical records noted that in October and December 
1980, the veteran complained of epigastric pain.  The 
impression was acute gastritis.  The report from a routine 
physical examination, conducted in December 1981, noted that 
the veteran's abdomen and viscera were normal, but that 
between September 1980 and March 1981, the veteran had 
complained of frequent indigestion, which had since resolved 
with no complications and no sequelae.  In August 1983, the 
veteran complained of severe abdominal cramping, and was 
diagnosed with possible peptic ulcer disease.  In May 1990, 
the veteran again complained of nausea, vomiting and 
diarrhea.  The assessment was acute gastroenteritis.  In 
March 1994, the assessment was "gastrointestinal distress - 
soft history of ulcer but patient clearly has peptic 
symptoms."  The following month, the veteran was noted to be 
doing better, with the help of antacids.  The assessment was 
"dyspepsia much better and is resolved."  

An August 1995 general VA examination report noted that the 
veteran gave a history of peptic ulcer disease diagnosed in 
1980.  She reported being on Tagamet intermittently until 
March 1994, and denied any recent exacerbation of peptic 
ulcer disease.  The diagnosis was history of peptic ulcer 
disease.  The veteran received a VA stomach, duodenum, and 
peritoneal adhesions examination in November 1997.  She 
complained of periodic pain in the region below the 
umbilicus, occurring on average once a month, and lasting for 
two days.  Following examination and an upper GI series, the 
diagnosis was history of peptic ulcer disease, with normal 
upper GI study.  

Following a careful review of all the evidence, the Board 
finds that the veteran has not met the first element of a 
well grounded claim as there is no competent evidence of a 
current chronic stomach disorder, to include peptic ulcer 
disease.  Indeed, medical examinations conducted in August 
1995 and November 1997 both revealed that the disorder is not 
currently present.  In view of the lack of a current 
disability, service connection for a chronic stomach 
disorder, to include peptic ulcer disease, is denied.

B.  PTSD and Depressive Disorder 

The veteran contends that she currently suffers from a 
psychiatric disability due to a "date rape" in service.  
The veteran maintains that while stationed in South Korea, 
she went out with a South Korean national one night and that 
he sexually assaulted her.  She maintains further that since 
the assault, she no longer feels comfortable around Asian men 
because this causes her to revisit the details of the 
assault.  Finally, she essentially contends that the VA 
psychiatric evaluations were conducted over too brief a 
period to accurately diagnose the presence of a psychiatric 
disorder.

Service medical records reflect that in October 1980 the 
veteran sought treatment for a number of complaints, 
including insomnia.  The impression noted was anxiety-
depression reaction.  In December 1980 the assessment was 
situational depressed mood, adjustment reaction to adult 
life.  The veteran sought treatment at the mental health 
clinic on a number of occasions in 1981 and was described as 
mildly depressed.  The report from a routine physical 
examination conducted in December 1981 noted that the 
veteran's complaints had resolved with no complications and 
no sequelae, and the veteran's psychiatric condition was 
described as normal.  In October 1985 and January 1992, the 
veteran denied a history of depression or excessive worry, or 
nervous trouble of any sort.  

Treatment records from September 1994 reported that the 
veteran visited the emergency room and reported a sexual 
assault that had occurred a week earlier.  According to the 
treatment records, she declined an offer of counseling and 
denied any suicidal ideation.  She was not diagnosed with a 
psychiatric disorder.

An August 1995 VA psychiatric examination report contained an 
Axis I diagnosis of depressive disorder, rule out PTSD.  The 
examiner commented that the veteran "did not qualify for the 
symptoms of PTSD.  The patient does not meet the criteria for 
major depression and also does not meet the criteria for 
dysthymia."  The veteran was given another VA psychiatric 
examination in December 1997.  The examination included a 
battery of psychological tests.  The veteran reported a 
history of periodic episodes of depression and mistrust of 
Asian men, but denied any current anxiety or depression.  The 
examiner's Axis I diagnosis was no mental disorder, and the 
examiner commented that "the veteran's history, presentation 
in the interview and testing are not indicative of PTSD.  The 
veteran does not appear to be suffering any disability from 
mental illness incurred during her military service."  

Following a careful review of the evidence, the Board finds 
that the veteran has not met all the elements of a well 
grounded claim.  As regards PTSD, the Board notes that there 
is no competent evidence that the veteran currently suffers 
from PTSD, and such a diagnosis has twice been explicitly 
rejected by medical professionals.  As regards depressive 
disorder, while the veteran has been diagnosed with that 
disorder since separation from service, there is no competent 
evidence of a nexus between depressive disorder and any 
incident of service.  

The only evidence presented by the veteran that tends to show 
a connection between depressive disorder and service are her 
own statements.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the foregoing, a 
plausible claim for service connection for PTSD or depressive 
disorder has not been presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, such claim is not well 
grounded and must, therefore, be denied.  See 38 U.S.C.A. 
§ 5107(a). 

II.  Evaluation of Service-Connected Disorders

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with her claims.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

A.  Left Knee Disability

The veteran contends that the current 10 percent evaluation 
for residuals of a left knee injury does not accurately 
reflect the severity of her disability.  She maintains that 
the knee "does indeed swell and ache miserably" with 
prolonged physical activity, and that she suffers from 
"locking, clicking, swelling, jerking, wobbling and general 
soreness" which has forced her to restructure her lifestyle 
so as not to aggravate the condition.

Service medical records noted that the veteran was seen for 
chondromalacia of the left knee and was diagnosed with 
jumper's knee in May 1983.  In April 1985, an arthrogram 
confirmed a small vertical tear of the medial meniscus and 
small popliteal cyst.  X-rays taken in 1989 and 1991 were 
normal.

An August 1995 VA examination report noted that the veteran 
complained of occasional locking and aching in the left knee, 
with crepitation and swelling on heavy use.  The examiner 
noted that the veteran was able to ambulate without 
difficulty, she could toe and heel walk, and could squat.  
The veteran had "some" patellofemoral and anterior knee 
pain, and crepitation with motion, with crepitation over the 
medial joint line, and "a little bit" of median compartment 
joint line tenderness.  The examiner stated that "motion is 
good from 0 to 140 degrees of flexion," and that there was 
no effusion or instability.  The diagnosis was residual 
injury, left knee.  

The veteran received a second VA examination in November 
1997.  She complained of pain and effusion in the knee, both 
exacerbated by running, as well as occasional locking, 
clicking and instability of the knee.  She reported that the 
knee would give out once or twice a week, but that this has 
not caused her to fall.  The veteran had flexion to 140 
degrees and extension to beyond 0 degrees, bilaterally.  
There was no joint effusion or tenderness and no patellar 
crepitus.  There was "approximately 5 degrees instability 
laterally and medially with varus and valgus stressing."  
Lachman's sign and Drawers' sign were negative, as were 
Apley's, McMurray's and pivot shift.  X-rays of the knee 
provided no evidence of degenerative joint disease.  The 
examiner's impression was that the veteran had hyperlaxity of 
the left knee with recurvation and mild varus valgus 
instability, but that the collateral and cruciate ligaments 
were intact.  The examiner commented further that the veteran 
"may have a remote meniscal injury.  However there is no 
evidence of mechanical meniscal pathology on physical 
examination."

The veteran's residuals of a left knee injury have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this DC, a 30 percent evaluation is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
for moderate recurrent subluxation or lateral instability, 
and a 10 percent evaluation is warranted when there is slight 
recurrent subluxation or lateral instability.  In view of the 
findings of mild varus valgus instability during the most 
recent examination, the Board finds that a 10 percent 
evaluation is warranted for the veteran's residuals of a left 
knee injury.  However, in view of the examiner's description 
of such instability as mild, as well as the lack of any 
evidence of recurrent subluxation, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
left knee disability is manifested by no more than slight 
lateral instability.  Accordingly, an evaluation in excess of 
10 percent is not warranted under DC 5257.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held that, since DC 5257 is 
not predicated on loss of range of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 
8 Vet. App. 202, 205-06 (1995) do not apply to that 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Furthermore, the Board notes that the medical 
evidence indicates that the veteran has full range of motion 
of the knee, with no degenerative joint disease.  
Accordingly, separate evaluations under DC 5260 (limitation 
of flexion), DC 5261 (limitation of extension) and DC 5003 
(arthritis) are not for application.  

B. Dorsal Spine 

The veteran contends that the current 10 percent evaluation 
for residuals of a dorsal spine injury does not accurately 
reflect the severity of her disability.  She maintains that 
she suffers from pain that began in her middle back but that 
has since "worked its way around the shoulder blade to my 
left shoulder and arm."  She maintains further that she 
suffers from a constant low grade throbbing pain that 
prevents her from focusing on her work.  In addition, she 
contends that the August 1995 VA examination was too brief to 
allow the examiners to appreciate the extent of her 
discomfort.

Service medical records noted that in October 1986, the 
veteran complained of mid and upper back pain.  A January 
1992 entry noted that the veteran had been seen in July 1991 
for low back pain secondary to a pinched nerve due to 
misaligned vertebrae, with full recovery.  In 1993 the 
veteran sought repeated treatment for thoracic spine spasm.

An August 1995 VA orthopedic examination report indicated 
that the veteran gave a history of suffering a back injury 
from a collision while playing volleyball in service.  She 
reported that she had been told that she had a pinched nerve.  
She said that she currently suffered from dorsal spine pain, 
without any radicular pain or symptoms.  The examiner 
observed that the veteran could ambulate without difficulty, 
there was no spinal deformity, and the veteran could toe and 
heel walk, and could squat.  X-rays of the spine revealed a 
normal lumbar spine.  The examiner's diagnosis was dorsal 
strain.  

The report from a VA spinal cord examination, conducted the 
same day, noted that the veteran complained of pain in the 
lower left rhomboid area and in the midline near the shoulder 
blade.  She said that the pain in the middle of the back 
would "come and go," and was exacerbated by sitting.  She 
indicated that she worked sitting in front of a computer and 
that she suffered from pain at least twice a week.  She 
described the pain as low grade, lasting until the next day 
before going away, and she denied missing any time off from 
work.  The examiner reported that there was no limitation of 
motion of the dorsal spine or of the upper extremities.  
There were no radicular symptoms in the upper extremities, 
and gait, posture, propulsion, balance, and walking on toes 
and heels were normal.  There was tenderness and muscle 
tightness in the left lower rhomboid muscle.  The diagnosis 
was residual of trauma, no objective evidence of neurologic 
disorder, but with evidence of orthopedic problem of the left 
lower rhomboid muscle.

Private treatment records from August 1996 noted that the 
veteran had benefited from chiropractic treatment, but that 
she continued to have complaints, with tightness in her neck 
while sitting in front of a computer for long periods of 
time, as well as restricted left shoulder movement.  Thoracic 
rotation was described as being "no more than 70 percent 
bilaterally with a firmer end block at the end of range."  
There was marked tenderness along the left dorsal area in the 
vicinity of the rhomboid musculature.  The assessment was 
fibromyalgia with a left rotary cuff strain.  

The veteran underwent another VA examination in November 
1997.  She complained of a nagging, constant pain that was 
exacerbated by sitting in front of a computer.  While she 
stated that the back pain interfered with her work, she 
denied missing any days off from work.  In addition, she 
reported suffering from "flares" of pain, occurring on 
average once a week, when the pain would become more intense 
and more focused in the middle region of the left scapula.  
The veteran reported that since separation from service, the 
intensity of both the constant nagging pain, and the 
occasional flare-ups, had become more intense, and that the 
frequency of the flare-ups had increased from once every 
several months, to once a week.  

The examiner noted that there was a normal thoracic kyphosis 
without evidence of scoliosis.  There was no tenderness to 
palpation of the back.  The veteran indicated that the pain 
was generally located in the lower scapula, and that during 
flare-ups, it would extend over the entire scapula and into 
the left shoulder.  The examiner noted that there was no 
asymmetric muscle spasm.  The examiner concluded that the 
veteran's pain was likely due to a chronic muscle condition 
such as rhomboid muscle strain, and that there was no 
evidence of spinal injury.  The examiner further concluded 
that the veteran's pain, even during flare-ups, did not 
result in any limitation of motion of the upper back.  

Under 38 C.F.R. § 4.71a, DC 5291, a 10 percent evaluation is 
the maximum contemplated evaluation for limitation of motion 
of the dorsal spine and is warranted for both severe and 
moderate limitation of motion.  A noncompensable evaluation 
is warranted for slight limitation of motion.  In view of the 
fact that both VA examiners found there to be no limitation 
of motion of the dorsal spine, while the August 1996 private 
treatment records noted that thoracic rotation was "no more 
than 70 percent bilaterally," the Board finds that the 
preponderance of the evidence indicates that residuals of a 
dorsal injury are manifested by no more than moderate 
limitation of motion.  An increased evaluation, therefore, is 
not warranted.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-06.  The Board notes, however, that the 
veteran has made no claim of pain on motion of the dorsal 
spine, or limitation of motion of the dorsal spine due to 
pain, there is no objective medical evidence to indicate that 
such pain may be present, and there is no evidence of 
arthritis.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca are not for application.

In conclusion, the Board finds that the preponderance of the 
evidence is against increased evaluations for both residuals 
of a left knee injury and residuals of a dorsal spine injury.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has submitted private medical records from March 
1999 relating to treatment for a disorder of the cervical 
spine and the left shoulder.  In addition, much of the 
veteran's complaints from the November 1997 VA examination 
report concerned the neck, the left shoulder, and the left 
upper extremity.  The Board notes that service connection has 
not been established for any disorder of the neck, the left 
shoulder or the left arm.  If the veteran wishes to file a 
claim of service connection for such disorders, whether 
claimed as secondary to service-connected residuals of a 
dorsal spine injury, or on a direct basis, she should submit 
such a claim explicitly.


ORDER

Service connection for a chronic stomach disorder, to include 
peptic ulcer disease, is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD and depressive disorder, is denied.

An evaluation in excess of 10 percent for residuals of a left 
knee injury is denied.

An evaluation in excess of 10 percent for residuals of a 
dorsal spine injury is denied. 






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

